 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDUlbrich of Illinois, Inc. and United Steelworkers ofAmerica, AFL-CIO. Case 13-CA-20458March 27, 1981DECISION AND ORDERUpon a charge filed on October 8, 1980, byUnited Steelworkers of America, AFL-CIO,herein called the Union, and duly served on UI-brich of Illinois, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region13, issued a complaint on October 17, 1980, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices af-fecting commerce within the meaning of Section8(a)(1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. On November 3,1980, the Acting Regional Director amended thecomplaint to allege that Respondent's conduct vio-lated Section 8(a)(5) as well as Section 8(a)(l).Copies of the charge and the complaint and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 8, 1980,following a Board election in Case 13-RC-15022,the Union was duly certified as the exclusive col-lective-bargaining representative of Respondent'semployees in the unit found appropriate;1and that,commencing on or about August 13, 1980, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On October 29, 1980, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.2On December 30, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 8,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. RespondentI Official notice is taken of the record in the representation proceed-ing, Case 13-RC-15022, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosysems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Interrype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.2 Respondent did not specifically deny the November 13, 1979. amend-ed complaint. However, since the amended complaint merely added thelegal conclusion that Respondent's conduct violated Sec. 8(a)(5), wedeem Respondent's denial of the allegations in the original complaint suf-ficient to constitute a denial of the 8(a)(5) allegation.255 NLRB No. 48thereafter filed a statement in opposition to themotion for summary judgment.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent contends that the General Counsel'sMotion for Summary Judgment should be deniedon the ground that the Board erred in overrulingcertain of its objections to conduct affecting theelection in Case 13-RC-15022. The General Coun-sel contends that Respondent is attempting to reliti-gate issues which were or could have been litigatedin the underlying representation case. We agreewith the General Counsel.The record herein, as well as that in Case 13-RC-15022, reveals that, in an election conductedpursuant to a Stipulation for Certification UponConsent Election, of approximately 29 eligiblevoters, 15 cast ballots for, and 13 cast ballotsagainst, the Union. Thereafter, Respondent filedtimely objections to conduct affecting the electionand the Regional Director ordered a hearing there-on. On March 12, 1980, the Hearing Officer issueda Hearing Officer's Report on Objections withFindings and Recommendations, recommendingthat Respondent's objections be overruled in theirentirety.Thereafter, Respondent file exceptions to theHearing Officer's report alleging, inter alia, that theHearing Officer erroneously overruled certain ob-jections alleging that the Union interfered withelection by distributing checks to union committee-men in front of other employees and by engagingin material misrepresentations in regard to an offerto debate Respondent's officials. On July 8, 1980,the Board issued a Decision and Certification ofRepresentative in which it adopted the Hearing Of-ficer's findings and recommendations. On July 28,1980, Respondent filed a motion for reconsider-ation which the Board denied on August 28, 1980.In both its answer to the complaint and its oppo-sition to the Motion for Summary Judgment, Re-spondent alleges that the Union interfered with theelection by distributing checks to committeemenand by engaging in material misrepresentations.However, these matters were raised and fully con-sidered by the Board in the underlying representa-tion proceeding and were resolved adversely toRespondent.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled ULBRICH OF ILLINOIS, INC.367to relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a Connecticut corporation, main-tains its office and principal place of business at12340 South Laramie, Alsip, Illinois, and is en-gaged in the distribution of stainless steel products.During the last calendar year, or fiscal year, a rep-resentative period, Respondent, in the course andconduct of its business, shipped goods valued inexcess of $50,000 from its Alsip, Illinois, facility topoints outside the State of Illinois.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.1I. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.111I. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time productionand maintenance employees, including drafts-men, plant clerical employees, and group lead-ers working at the Employer's facility at 123403 See Pittsburgh Plate Glass Co. v. V.L.R.B., 313 U.S. 146, 162 (1941):Rules and Regulations of the Board, Sees. 102.67(f) and 102.69(c)S. Laramie, Alsip, Illinois, but excluding alloffice clerical employees, management em-ployees, professional employees, guards andsupervisors, as defined in the Act.2. The certificationOn May 18, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 13, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton July 8, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about August 11, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about August 13, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceAugust 13, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weULRICH OF ILLNOIS, INC. 367 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Ulbrich of Illinois, Inc., Alsip, Illinois, is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. United Steelworkers of America, AFL-CIO,is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees, including draftsmen,plant clerical employees, and group leaders work-ing at the Employer's facility at 12340 S. Laramie,Alsip, Illinois, but excluding all office clerical em-ployees, management employees, professional em-ployees, guards and supervisors, as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since July 8, 1980, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about August 13, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Ulbrich of Illinois, Inc., Alsip, Illinois, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Steelwork-ers of America, AFL-CIO, as the exclusive bar-gaining representative of its employees in the fol-lowing appropriate unit:All full-time and regular part-time productionand maintenance employees, including drafts-men, plant clerical employees, and group lead-ers working at the Employer's facility at 12340S. Laramie, Alsip, Illinois, but excluding alloffice clerical employees, management em-ployees, professional employees, guards andsupervisors, as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Alsip, Illinois, facility copies of theattached notice marked "Appendix."4Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 13, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."-------- ULBRICH OF ILLINOIS, INC.369in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 13,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Steelworkers of America, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees, includingdraftsmen, plant clerical employees, andgroup leaders working at the Employer's fa-cility at 12340 S. Laramie, Alsip, Illinois, butexcluding all office clerical employees, man-agement employees, professional employees,guards and supervisors, as defined in theAct.ULBRICH OF ILLINOIS, INC.ULBRICH OF ILLINOIS INC. 369